Name: Commission Regulation (EC) No 1446/97 of 24 July 1997 on the sale at a price fixed in advance of unprocessed dried figs from the 1996 harvest to distilleries
 Type: Regulation
 Subject Matter: agri-foodstuffs;  distributive trades;  plant product;  Europe;  prices;  foodstuff
 Date Published: nan

 No L 198/2 ( EN ! Official Journal of the European Communities 25. 7. 97 COMMISSION REGULATION (EC) No 1446/97 of 24 July 1997 on the sale at a price fixed in advance of unprocessed dried figs from the 1996 harvest to distilleries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201 /96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetables products ('), and in particular Article 9 (8) thereof, Whereas Article 9 (7) of Regulation (EC) No 2201 /96 lays down that the sale of products by storage agencies must be organized by invitation to tender or at a price fixed in advance and that tenders submitted may be taken into account only where a security is lodged; Whereas the selling price should be fixed in such a way that disturbance of the Community market in alcohol and spirit drinks is avoided and so as to ensure equal treat ­ ment of operators; Whereas the Greek storage agency is holding roughly 636 tonnes of unprocessed dried figs from the 1 996 harvest; whereas the products should be offered to distilleries; Wheras the amount of the processing security provided for in Article 2 (2) of Commission Regulation (EEC) No 1707/85 of 21 June 1985 on the sale of unprocessed dried figs by storage agencies for the manufacture of alcohol (2) should be fixed taking into consideration the difference between the normal market price for dried figs and the selling price fixed by this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Veget ­ ables, HAS ADOPTED THIS REGULATION: Article 1 1 . The Greek storage agency shall undertake the sale unprocessed dried figs from the 1996 harvest to distil ­ leries in accordance with the provisions of Commission Regulations (EEC) No 626/85 (3) and (EEC) No 1707/85 at a price fixed at ECU 4 per 100 kilograms net. 2. The processing security referred to in Article 2 (2) of Regulation (EEC) No 1707/85 is fixed at ECU 15 per 100 kilograms net. Article 2 1 . Purchase applications shall be submitted to the Greek storage agency Sykiki, at the head office of Idagep, Acharnon Street 241 , Athens, Greece, for products held by that agency. 2. Information on the quantities and places where the products are stored may be obtained from the Greek storage agency Sykiki, Kritis Street 13 , Kalamata, Greece . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 297, 21 . 11 . 1996, p. 29 . (2) OJ No L 163, 22. 6. 1985, p. 38 . 0 OJ No L 72, 13. 3 . 1985, p. 7.